Citation Nr: 0123541	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied 
entitlement to TDIU due to a service-connected disability. 


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement to submit a well-grounded claim in order to 
trigger VA's duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 
2098-99 (2000) (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the appellant in the development of this claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified and more fully denied the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The veteran has submitted certain medical records dating from 
the mid 1970's to advance his claim that he is unemployable.  
More current evidence suggests otherwise.  For example, upon 
release from hospitalization in December 1996, the veteran 
was expressly characterized as employable.  Moreover, the 
veteran was afforded a VA psychiatric examination in May 
2000, which suggested that the veteran's service-connected 
psychiatric disability was well controlled.  Nevertheless, 
correspondence dated in December 1999 from a VA vocational 
counselor indicated that the veteran was "not reasonably 
feasible for achieving a vocational goal because providing 
you services will not result in your becoming employed." 
(Emphasis in original).  Despite that the aforesaid statement 
does not indicate why the veteran would not become employed, 
it is likely that the vocational unit may have additional 
pertinent records or notes.  A complete and legible copy of 
any records in the possession of the vocational 
rehabilitation unit should be obtained and associated with 
the claims file.  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development, to include obtaining a medical opinion as to 
whether the veteran is unemployable as a result of a service-
connected mental disorder.

In this case, the Board additionally observes that the 
veteran has apparently been awarded Social Security benefits.  
He has even submitted some of the medical records upon which 
the award was based.  However, it is uncertain as to when the 
award was made and whether the award was based entirely upon 
service-connected disabilities or otherwise.  Thus, 
additional development in this regard is, likewise, 
indicated.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development: 

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The RO should also obtain a complete and 
legible copy of any VA vocational and 
rehabilitation records pertaining to the 
veteran.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  Thereafter, the claims file should be 
referred to the VA physician who 
conducted the May 2000 psychiatric 
examination of the veteran.  

The examiner is requested to review the 
claims folder as supplemented and also to 
include in his final report a notation 
that such review was conducted.  

Based on this review, the examiner is 
requested to offer an offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to obtain 
and maintain substantially gainful 
employment solely as a result of his 
service-connected mental disorder, 
without regard to his age or any 
nonservice-connected disorders.  If the 
physician believes that another 
examination is warranted the veteran 
should be scheduled for an examination.  

In the event that the physician who 
conducted the May 2000 psychiatric 
examination is unavailable, the claims 
file should be referred to another VA 
psychiatrist for review and opinion 
consistent with the foregoing.  If that 
physician believes that another 
examination is warranted the veteran 
should be scheduled for an examination.

The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




